Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of awarding counsel fee in the sum of one hundred and fifty dollars in this action; the order to direct the payment by plaintiff to defendant of such sum, payable within twenty days after the service of a copy of the order to be entered upon this decision with notice of entry thereof. The award to the defendant in this action of alimony and counsel fee in her separation action against the plaintiff herein did not warrant the Special Term in refusing to award counsel fee in this annulment action. Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.